DETAILED ACTION
This action is in response to an amendment to application 16/160684, filed on 10/15/2018. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2015/0241498, hereinafter “Watanabe.”
	Regarding claim 1, Watanabe anticipates “A method comprising: 
	measuring first electrical signatures of first module mount points in a first wire layout in a first system; (see, e.g., Watanabe, para. 15 “typically, a general-purpose wire harness is prepared for each divided region in such a manner so as to include electric wires compatible for the entirety of a given number of combinations, and the general-purpose wire harness is properly used and routed for a designated grade and a selected optional function.”; para. 17; “there may exist an electric wire among a group of electric wires of a wire harness, which has a connection counterpart when being routed in a vehicle of a specification, but does not have a connection counterpart in a vehicle of another specification.”; para. 41)
	mapping the first electrical signatures to locations of the first module mount points; (see, e.g., Watanabe, para. 17, “the possibly-unused electric wire is defined as circuitry that includes a terminal and a connector provided in an end portion of the possibly-unused electric wire, and the circuit of the possibly-unused electric wire.”; para. 41-42) and 
determining locations of generic modules at second module mount points in a second wire layout in a second system having a design of the first system according to the mapping and second electrical signatures of the second module mount points.” (see, e.g., Watanabe, para. 43-45).
	Regarding claim 2, Watanabe anticipates “The method of claim 1, wherein the first system if a first vehicle of a vehicle model and the second system is a second vehicle of the vehicle model.” (see, e.g., Watanabe, para. 13).	Regarding claim 3, Watanabe anticipates “The method of claim 2, wherein the first wire layout is a first plurality of wiring harnesses according to the vehicle model; and the second wire layout is a second plurality of wiring harnesses according to the vehicle model.” (see, e.g., Watanabe, para. 13, 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in combination with U.S. Pat. 8,890,567, hereinafter “Lewis.” 
Regarding claim 4, Watanabe discloses “The method of claim 3, wherein: wherein each first mount point of the first module mount points includes a plurality of first pins coupled to wires of the plurality of wiring harnesses;” (see, e.g., Watanabe, para. 43-45) but does not appear to disclose the underlined portion of the further limitation “wherein measuring the electrical signatures of first module mount points comprises, for each module mount point of the first module mount points, measuring at least one of a reactance and a resistance between first pins of the each module mount point.” Put differently, Watanabe does not disclose testing the wiring harness circuitry by analyzing resistance. However, Lewis discloses a method of testing a programmable module within an integrated circuit such that the resistance is measured. See, e.g., Lewis, 2:42-64; fig. 9 & associated text.
Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the resistance testing operation with the circuit analysis method of Watanabe, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
Regarding claim 5, Watanabe discloses “The method of claim 3, wherein: the first system further includes one or more first components coupled to the first plurality of wiring harnesses according to the vehicle model; the second system further includes one or more second components coupled to the second plurality of wiring harnesses according to the vehicle model;” (see, e.g., Watanabe, para. 43-45) but does not appear to disclose the underlined portion of the further limitation “wherein measuring the electrical signatures of first module mount points comprises, for each module mount point of the first module mount points, measuring at least one of a reactance, a resistance, and a voltage between first pins of the each module mount point resulting from a component of the one or more first component.” Put differently, Watanabe does not disclose testing the wiring harness circuitry by analyzing resistance. However, Lewis discloses a method of testing a programmable module within an integrated circuit such that the resistance is measured. See, e.g., Lewis, 2:42-64; fig. 9 & associated text. 
Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the resistance testing operation with the circuit analysis method of Watanabe, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
	Regarding claim 6, Watanabe discloses “The method of claim 3, wherein: wherein each first mount point of the first module mount points includes a plurality of first pins coupled to wires of the plurality of first wiring harnesses;” 
(see, e.g., Watanabe, para. 43-45) but does not appear to disclose the underlined portion of the further limitation “wherein measuring the electrical signatures of first module mount points comprises, for each module mount point of the first module mount points, measuring noise coupling between pairs of pins of the plurality of first pins of the each module mount point.” Put differently, Watanabe does not disclose testing the wiring harness circuitry by measuring noise coupling. 
	Lewis discloses a method of testing a programmable module within an integrated circuit such that the resistance is measured. See, e.g., Lewis, 2:42-64; fig. 9 & associated text. Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine resistance testing operation (along with other means of circuit measurement, including noise coupling) with the circuit analysis method of Watanabe. Similarly, in view of that teaching of Lewis, one of ordinary skill in the art would have deemed it obvious to try to combine measuring noise coupling in the same manner as measuring resistance, thereby obtaining the invention of the instant claim. Official Notice is hereby invoked to that effect. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
	Regarding claim 7, Watanabe discloses “The method of claim 3, wherein: wherein each first mount point of the first module mount points includes a plurality of first pins coupled to wires of the plurality of first wiring harnesses;” (see, e.g., Watanabe, para. 43-45) but does not appear to disclose the underlined portion of the further limitation “wherein measuring the electrical signatures of first module mount points comprises, for each module mount point of the first module mount points, measuring at least one of an impulse response and a step response between first pins of the each module mount point.” Put differently, Watanabe does not disclose testing the wiring harness circuitry by measuring impulse response and step response.
	Lewis discloses a method of testing a programmable module within an integrated circuit such that the resistance is measured. See, e.g., Lewis, 2:42-64; fig. 9 & associated text. Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine resistance testing operation (along with other means of circuit measurement, including impulse response or step response) with the circuit analysis method of Watanabe. Similarly, in view of that teaching of Lewis, one of ordinary skill in the art would have deemed it obvious to try to combine measuring noise coupling in the same manner as measuring impulse response or step response, thereby obtaining the invention of the instant claim. Official Notice is hereby invoked to that effect. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
	Regarding claim 8, Watanabe discloses “The method of claim 3, wherein: wherein each first mount point of the first module mount points includes a plurality of first pins coupled to wires of the plurality of first wiring harnesses;” (see, e.g., Watanabe, para. 43-45) but does not appear to disclose the underlined portion of the further limitation “wherein measuring the electrical signatures of first module mount points comprises, for each module mount point of the first module mount points, measuring a length of a wire of the wires of the plurality of first wiring harnesses connected to the each pin of the each module mount point using time domain reflectometry.” Put differently, Watanabe does not disclose testing the wiring harness circuitry by measuring wire length using time domain reflectometry.
	Lewis discloses a method of testing a programmable module within an integrated circuit such that the resistance is measured. See, e.g., Lewis, 2:42-64; fig. 9 & associated text. Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine resistance testing operation (along with other means of circuit measurement, including measuring wire length using time domain reflectometry) with the circuit analysis method of Watanabe. Similarly, in view of that teaching of Lewis, one of ordinary skill in the art would have deemed it obvious to try to combine measuring wire length using time domain reflectometry in the same manner as measuring wire length using time domain reflectometry, thereby obtaining the invention of the instant claim. Official Notice is hereby invoked to that effect. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
	Regarding claim 9, Watanabe discloses “The system of claim 3,” but does not appear to disclose the further limitation “wherein measuring the electrical signatures of first module mount points comprises, for each module mount point of the first module mount points, measuring an orientation of a generic module mounted to the each module mount point.” Put differently, Watanabe does not disclose testing the wiring harness circuitry by measuring orientation.
	Lewis discloses a method of testing a programmable module within an integrated circuit such that the resistance is measured. See, e.g., Lewis, 2:42-64; fig. 9 & associated text. Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine resistance testing operation (along with other means of circuit measurement, including orientation analysis) with the circuit analysis method of Watanabe and Lewis. Similarly one of ordinary skill in the art would have deemed it obvious to try to combine measuring orientation analysis in the same manner as measuring impulse response or step response, thereby obtaining the invention of the instant claim. Official Notice is hereby invoked to that effect. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
Regarding claim 10, Watanabe discloses “The method of claim 1,” but does not appear to disclose the limitation “further comprising, programming each generic module with software corresponding to the location of the each generic module in the second wire layout.” However, Lewis discloses a method of testing a programmable module within an integrated circuit such that the module is programmed to facilitate analysis. See, e.g., Lewis, 2:42-64; fig. 9 & associated text. 
Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the resistance programming operation with the circuit analysis method of Watanabe, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
	Regarding claim 11, Watanabe discloses “A system comprising: 
	a database storing a plurality of first electrical signatures for a plurality of module mount points in a plurality of wiring harnesses of a vehicle model; a computer system coupled to the database; (see, e.g., Watanabe, para. 15 “typically, a general-purpose wire harness is prepared for each divided region in such a manner so as to include electric wires compatible for the entirety of a given number of combinations, and the general-purpose wire harness is properly used and routed for a designated grade and a selected optional function.”; para. 17; “there may exist an electric wire among a group of electric wires of a wire harness, which has a connection counterpart when being routed in a vehicle of a specification, but does not have a connection counterpart in a vehicle of another specification.”; para. 41, 80)
	a vehicle according to the vehicle model and including a plurality of generic modules mounted at the plurality of module mount points in the plurality of wiring harnesses of the vehicle; (see, e.g., Watanabe, para. 13, 15)
wherein each generic module of the plurality of generic modules is identically programmed to: measure a second electrical signature of the module mount point of the plurality of module mount points to which the each generic module is coupled; cooperate with the computer system to identify a first electrical signature of the plurality of first electrical signatures matching the second electrical signature; (see, e.g., Watanabe, para. 41-45) 
Watanabe does not appear to disclose the following limitations “and cooperate with the computer system to program the each generic module with software corresponding to the first electrical signature of the plurality of first electrical signatures matching the second electrical signature.” However, Lewis discloses a method of testing a programmable module within an integrated circuit such that the module is programmed to facilitate analysis. See, e.g., Lewis, 2:42-64; fig. 9 & associated text. Watanabe and Lewis are directed toward circuit analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the resistance programming operation with the circuit analysis method of Watanabe, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more precisely test circuits and, for example, to determine whether a component truly is absent or merely incorrectly wired. Accordingly, the instant claim is unpatentable over the combination of Watanabe and Lewis.
	Regarding claim 12, the combination of Watanabe and Lewis renders obvious “The system of claim 11, wherein each generic module is programmed to measure the second electrical signature of the module mount point of the plurality of module mount points to which the each generic module is coupled by measuring inherent physical properties of first wires of the plurality of wiring harnesses of the vehicle that are coupled to the module mount point of the plurality of module mount points to which the each generic module is coupled.” (See, e.g., Lewis, 2:42-64; fig. 9 & associated text; Watanabe, para. 43-45).
	Regarding claim 13, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein each generic module is programmed to measure the inherent physical properties of the first wires by measuring at least one of a reactance and a resistance between pairs of wires of the first wires.” (See, e.g., Lewis, 2:42-64; fig. 9 & associated text; Watanabe, para. 43-45).
	Regarding claim 14, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein each generic module is programmed to measure the second electrical signature of the module mount point of the plurality of module mount points to which the each generic module is coupled without receiving an identification code from any computing device in the vehicle.” (See, e.g., Lewis, 2:42-64; fig. 9 & associated text; Watanabe, para. 43-45).
	Regarding claim 15, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein: the vehicle further includes one or more components coupled to the plurality of wiring harnesses of the vehicle; and wherein each generic module is programmed to measure the inherent physical properties of the first wires by measuring loading on the first wires due to at least one of the one or more components.” (See, e.g., Lewis, 2:42-64; fig. 9 & associated text; Watanabe, para. 43-45).
	Regarding claim 16, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein each generic module is programmed to measure the inherent physical properties of the first wires by measuring noise coupling between pairs of wires of the first wires.” See the rejection of claim 6.
	Regarding claim 17, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein each generic module is programmed to measure the inherent physical properties of the first wires by measuring at least one of an impulse response and a step response between pairs of wires of the first wires.” See the rejection of claim 7.
	Regarding claim 18, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein each generic module is programmed to measure the inherent physical properties of the first wires by measuring lengths of the first wires using time domain reflectometry.” See the rejection of claim 8.
	Regarding claim 19, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein each generic module is programmed to measure an orientation of the each generic module and include the orientation in the second electrical signature of the each generic module.” See the rejection of claim 8.
	Regarding claim 20, the combination of Watanabe and Lewis renders obvious “The system of claim 12, wherein each generic module is programmed to measure a relative location to at least one beacon in the vehicle and include the relative location in the second electrical signature.” See the rejection of claim 10.

Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully reviewed but are not found persuasive. 
	At pages 8-13 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image1.png
    123
    652
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    156
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    664
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    665
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    117
    717
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    348
    714
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    145
    704
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    680
    684
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    67
    653
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    131
    617
    media_image10.png
    Greyscale

Examiner respectfully disagrees. The “signatures” of multiple wiring harnesses with differing wiring necessarily will be measurably different. A valid and useful way of measuring differences among wiring harnesses is presence or absence of various wires in one or more locations within the harnesses. In Watanabe, a generic wiring harness is used in multiple vehicles, and in multiple versions (e.g., trim levels or “grades”) of the same vehicle, with different wiring schemes, including different wires in different locations, all determined and defined by the requirements of the various vehicles and models. (See cited sections of Watanabe, infra.) This is an equivalent arrangement as that of claim 1 and Watanabe therefore anticipates claim 1. Applicants’ arguments to the contrary are not persuasive and the traversed rejection is maintained.
At pages 13-14 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image11.png
    106
    698
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    70
    663
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    238
    652
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    73
    679
    media_image14.png
    Greyscale

	Examiner respectfully disagrees. The cited sections of Watanabe clearly describe a “generic wiring harness” adapted for use in many vehicles and in multiple versions or “grades” of those many vehicles. For example, paras. 13-14 teach that “When a plurality of grades can be offered, or optional functions can be selected for the same vehicle type, different electric components are installed on the same type of vehicle due to a difference in grade or the existence and non-existence of an optional function.” and “As illustrated in FIG. 6B, when the electric component E32 is not installed in the divided region C, one electric wire of the two electric wires of the wire harness W3 is not required for the electric component E32. At this time, it is possible to realize a circuit configuration for connecting the electric components of the vehicle by preparing a wire harness W3 with a part number C2 which does not include one electric wire connected to the electric component E32, and by routing the wire harness W3 in the divided region C.” This is an equivalent arrangement as that of claims 2-3 and Watanabe therefore anticipates claims 2-3. Applicants’ arguments to the contrary are not persuasive and the traversed rejections are maintained.
At pages 14-16 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image15.png
    67
    705
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    73
    711
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    597
    670
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    163
    659
    media_image18.png
    Greyscale

	Examiner respectfully disagrees. An absent wire in a wiring harness would yield infinite (or undefined) resistance when that particular portion of the wiring harness would be tested. This is analogous to selectively enabling certain circuits in an FPGA or IC in response to certain features being ordered and paid for by a customer. A disabled circuit would have infinite (or undefined) resistance just as an absent wire in a wiring harness. Accordingly, the combination of Watanabe and Lewis yields an equivalent arrangement as that of claims 4-5 and Watanabe and Lewis therefore render obvious claims 4-5. Applicants’ arguments to the contrary are not persuasive and the traversed rejections are maintained.
At pages 14-16 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image19.png
    559
    672
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    72
    686
    media_image20.png
    Greyscale

	Examiner respectfully disagrees. Testing and measuring “noise coupling” was well known in the art on or before the effective filing date of the invention. It is axiomatic that reducing the “noise” in a “signal to noise ratio” is beneficial to electronic circuits and measuring said noise, with a view toward reducing it within a circuit, therefore is an obvious action for anyone skilled in the art to try. Moreover, to support the Official Notice in the rejection, Examiner cites U.S. Pat. No. 7,225,420 (“Cress”) at, e.g., figs. 3A-3G and associated text. Examiner additionally cites U.S. Pat. No. 9,778,314 (“Suto”) at, e.g., fig. 1A and associated text. The traversed rejection is maintained.
At pages 17-18 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image21.png
    402
    668
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    113
    690
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    114
    663
    media_image23.png
    Greyscale

Examiner respectfully disagrees. Measuring various properties of circuits was well known to those of ordinary skill in art and was well known to such on or before the effective filing date of the invention. Applicants make no attempt to explain why “measuring impulse response or step response” would be non-obvious for one of ordinary skill in the art to attempt. Applicants’ traversal of the standing Official Notice is improper and incomplete and the traversed Official Notice is maintained along with the rejection. See MPEP 2144.03(C).
At pages 17-18 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image24.png
    199
    666
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    192
    690
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    280
    674
    media_image26.png
    Greyscale

Examiner respectfully disagrees. Measuring various properties of circuits was well known to those of ordinary skill in art and was well known to such on or before the effective filing date of the invention. Applicants make no attempt to explain why the Officially Noticed act of the instant claim would be non-obvious for one of ordinary skill in the art to try. Applicants’ traversal of the standing Official Notice is improper and incomplete and the traversed Official Notice is maintained along with the rejection. See MPEP 2144.03(C).
At pages 18-19 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image27.png
    187
    728
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    110
    675
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    105
    684
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    316
    664
    media_image30.png
    Greyscale

Examiner respectfully disagrees. Measuring various properties of circuits was well known to those of ordinary skill in art and was well known to such on or before the effective filing date of the invention. Applicants make no attempt to explain why the Officially Noticed act of the instant claim would be non-obvious for one of ordinary skill in the art to try. Applicants’ traversal of the standing Official Notice is improper and incomplete and the traversed Official Notice is maintained along with the rejection. See MPEP 2144.03(C).
At page 19 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image31.png
    67
    659
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    45
    709
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    436
    672
    media_image33.png
    Greyscale

Examiner respectfully disagrees. Measuring various properties of circuits was well known to those of ordinary skill in art and was well known to such on or before the effective filing date of the invention. Applicants make no attempt to explain why the Officially Noticed act of the instant claim would be non-obvious for one of ordinary skill in the art to try. Applicants’ traversal of the standing Official Notice is improper and incomplete and the traversed Official Notice is maintained along with the rejection. See MPEP 2144.03(C).
At page 20 of the Remarks, Applicants argue, in pertinent part:

    PNG
    media_image34.png
    145
    703
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    72
    686
    media_image35.png
    Greyscale

Examiner respectfully disagrees. The beacon in claim 20 is an equivalent of “the location” in claim 10. The rejection of claim 10 therefore applies, mutatis mutandis, to claim 20. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191